Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

)

In the Case of: )
) Date: May 16, 2008

Cesar A. Rojas, M.D., )
) Docket No. C-08-99

Petitioner, ) Decision No. CR1789

)

v. )

)

Centers for Medicare & Medicaid Services. )

oe )

DECISION

Petitioner, Cesar A. Rojas, M.D., did not meet the requirements for enrollment as a
supplier in the Medicare program and his application was properly denied.

I. Background

Petitioner requested a hearing by an administrative law judge (ALJ) by a pleading with 18
exhibits filed on November 7, 2007. Petitioner challenges the September 7, 2007
decision of a Centers for Medicare & Medicaid Services (CMS) carrier, National
Government Services (contractor),' which denied Petitioner’s application for enrollment
in Medicare as a supplier. Petitioner challenges the denial because, if he is not enrolled,
¢ may not seek reimbursement from the Medicare program for his services to Medicare
eligible beneficiaries and he may not reassign a claim for compensation to an employer.’

' The denial decision was made by a CMS contractor, National Government

Services, a carrier for CMS. CMS contracts with private insurance companies called
carriers to administer Medicare Part B. Carriers process and pay claims for
reimbursement, communicate information related to the administration of the Medicare
program, and assist in discharging administrative duties necessary to carry out program
purposes. 42 C.F.R. § 421.200-214.

> If enrollment is approved, a supplier is issued a National Provider Identifier
(continued...)
2

The case was assigned to me for hearing and decision on November 19, 2007. I convened
a prehearing conference, by telephone, on December 21, 2007, the substance of which is
recorded in my Order dated December 27, 2007. During the conference the parties
agreed to waive a hearing because this matter may be resolved on the briefs and
documentary evidence without the need for me to receive testimony. CMS also agreed
that the regulations at 42 C.F.R. Part 498 apply to this case.

On December 26, 2007, Petitioner’s undated letter with a signed copy of his hearing
request and exhibits marked Petitioner’s Exhibits ( P. Exs.) 1 through 18, were received at
the Civil Remedies Division (CRD) of the Departmental Appeals Board. CMS filed a
memorandum of law on February 4, 2008 (CMS Br.), accompanied by one exhibit (CMS
Ex. 1). On March 11, 2008, counsel for Petitioner sent an email to the staff attorney
assigned to this case in which he advised that Petitioner had passed his final examination
and now met the requirements to obtain an unlimited New York licence to practice
medicine and that Petitioner intended to reapply for enrollment in Medicare. Petitioner’s
counsel also advised that Petitioner instructed him to request that the case be decided
upon the current record, without further briefing by Petitioner, as there remains an issue
of his eligibility to receive reimbursement based on the application before me. Counsel
for Petitioner advised that he had consulted with counsel for CMS who voiced no
objection to proceeding as Petitioner requested. Petitioner also notified me by an undated
letter received at the CRD on March 18, 2008, that he would file no further response but
requested a decision upon the current record. Pursuant to Petitioner’s request, I treat his
request for hearing as his brief (P. Br.). The parties have filed no objections to any of the
exhibits and P. Exs. 1-18 and CMS Ex. | are admitted.

II. Discussion
A. Findings of Fact

The following findings of fact are based upon the exhibits admitted and the undisputed
statements of fact found in the pleadings of the parties.

1. On November 13, 2006, Petitioner signed his application for enrollment in
Medicare as a physician specializing in psychiatry and a separate form for
reassignment of his Medicare payments to Psychiatry Practice, P.C. P. Exs. | and
2.

*(...continued)
(NPI) to use for billing Medicare and a Provider Transaction Access Number (PTAN), an
identifier for the supplier for inquiries. Medicare Program Integrity Manual (MPIM),
Chapter 10 — Healthcare Provider/Supplier Enrollment, § 6.1.1.
2. From July 20, 2006 through April 12, 2008, Petitioner held a limited permit to
practice medicine in New York, issued by the State of New York. P. Exs. 1, at 34,
3, 6-8.

3. Petitioner did not have a license to practice medicine as a doctor of medicine or
osteopathy issued by the State of New York at any time relevant to this decision.

4. Petitioner did not qualify for a license to practice medicine as a doctor of medicine
or osteopathy at any time relevant to this decision, because he had not completed
the examinations required to obtain a license from the State of New York. P. Br.
at 13.

B. Conclusions of Law

1. n order to enroll in Medicare as a supplier delivering services to Medicare eligible
eneficiaries in the capacity of a physician, the regulations require that the
applicant must have a license issued by the state in which the physician seeks to
deliver services. Act, § 1861(r); 42 C.F.R. §§ 410.20(b) and 424.510(d).

2. Petitioner did not, at any time relevant to this decision, have a license issued by the
State of New York because he did not meet the requirements for licensure. N.Y.
Educ. Law § 6524.

3. The permit issued to Petitioner by the State of New York was not a license within
the meaning of the New York statutes. N.Y. Educ. Law § 6524-6525.

4. Petitioner did not meet the requirements for enrollment in Medicare as a physician
supplier and his enrollment application was properly denied.

C. Law Applicable

Section 1831 of the Social Security Act (the Act) (42 U.S.C. § 1395j) establishes the
supplementary medical insurance benefits program for the aged and disabled known as
Medicare Part B. Payment under the program for services rendered to Medicare eligible
beneficiaries may only be made to eligible providers of services and suppliers.’ Act,

> A “supplier” furnishes services under Medicare and includes physicians or other
practitioners and facilities that are not a “provider of services.” Act, § 1861(d) (42 U.S.C.
§ 1395x(d)). A “provider of services,” commonly shortened to “provider,” includes
(continued...)
4

§ 1835(a) (42 U.S.C. § 1395n(a)). Administration of the Part B program is through
contractors. Act, § 1842(b) (42 U.S.C. § 1395u(b)). The Act requires the Secretary of
Health and Human Services (Secretary) to issue regulations that establish a process for
the enrollment of providers and suppliers, including the right to a hearing and judicial
review in the event of denial or non-renewal. Act, § 1866(j) (42 U.S.C. § 1395cc(j)).
Pursuant to 42 C.F.R. § 424.505, a provider or supplier must be enrolled in the Medicare
program and be issued a billing number to have billing privileges and to be eligible to
receive payment for services rendered to a Medicare eligible beneficiary. When applying
for enrollment, the provider or supplier is required to submit information and documents
specified by the regulations, including documents that show that the provider or supplier
meets “all applicable Federal and State licensure and regulatory requirements that apply
to the specific provider or supplier type that relate to providing health care services ....
42 C.F.R. § 424.510(d)(2)(iii).

Qualified physician services are covered by the program for those enrolled, subject to
some limitations. Act, §§ 1832(a), 1861(s)(1) (42 U.S.C. §§ 1395k(a), 1395x(s)(1)).
“Physician’s Services” means professional services performed by physicians, including
surgery, consultation, and home, office, and institutional calls (with certain exceptions).
Act, § 1861(q) (42 U.S.C. § 1395x(q)). The term “Physician,” when used in connection
with the performance of any function or action, means, in part, a doctor of medicine or
osteopathy legally authorized to practice medicine and surgery by the state in which he or
she performs such function or action. Act, § 1861(r) (42 U.S.C. §1395(x)(1)); 42 C.F.R. §
410.20(b). The Medicare program authorizes Medicare Part B payments for services
provided by various physicians, including those specializing in psychiatry. See 42 C.F.R.

§ 410.20. A physician who wants to bill Me
covered services or supplies must enroll in th
Medicare pays a supplier directly for covered
to the supplier and the supplier accepts it. M
supplier is required, as a condition of employ
services. Medicare will also pay an entity bi

icare or its beneficiaries for Medicare

e Medicare program. 42 C.F.R. § 424.505.
services if the beneficiary assigns the claim
edicare may pay a supplier’s employer if the
ment, to turn over the fees for the supplier’s
ing for a supplier’s services if the entity is

enrolled in Medicare and there is a contractual arrangement between the entity and the

supplier. Act, § 1842(b)(6) (42 U.S.C. § 139
and (b). The supplier must be enrolled to rea:
§ 1.2.

4(...continued)

5u(b)(6)); 42 C.F.R. §§ 424.55(a), 424.80(a)
ssign Medicare benefits. See MPIM, Ch. 10,

hospitals, critical access hospitals, skilled nursing facilities, comprehensive outpatient

rehabilitation facilities, home health agencies.
section 1814(g) and section 1835 (e) of the A

The distinction between providers and supplie

differently under the Act for some purposes.

, hospice programs, or entities subject to
ct. Act, § 1861(u) (42 U.S.C. § 1395x(u)).
Ts is important because they are treated
5

To enroll in Medicare, a supplier must submit the required enrollment application and
supporting documentation, including all state licensure and regulatory requirements that
apply. 42 C.F.R. § 424.510(d). The supplier must submit a copy of all licenses required
y a state to function as the supplier type indicated in the supplier’s application. While a
temporary license is acceptable, CMS instructs its contractors not to accept a temporary
permit, defined as “one in which the applicant is not yet fully licensed and must complete
a specified number of hours of practice in order to obtain the license ... .”. MPIM, Ch.
0, § 4.2.2.

CMS may deny a supplier’s enrollment application if a supplier is not in compliance with
Medicare enrollment requirements. 42 C.F.R. § 424.530(a)(1). A supplier enrollment is
considered denied when a supplier is determined to be “ineligible to receive Medicare
illing privileges for Medicare covered items or services provided to Medicare
eneficiaries” for one or more of the reasons listed in 42 C.F.R. § 424.530. 42 C.F.R.

§ 424.502. CMS’s contractor notifies a supplier in writing when it denies enrollment and
explains the reasons for the determination and information regarding the supplier’s right
to appeal. 42 C.F.R. § 498.20(a); MPIM, Ch. 10, §§ 6.2, 13.2. The supplier may submit
a written request for reconsideration to CMS. 42 C.F.R. § 498.22(a). CMS must give
notice of its reconsidered determination to the supplier, giving the reasons for its
determination and specifying the conditions or requirements the supplier failed to meet.
42 C.F.R. § 498.25. If the CMS decision on reconsideration is unfavorable to the
supplier, the Act provides for a hearing by an ALJ and judicial review.

D. Issue

Whether Petitioner was properly denied enrollment as a supplier in
Medicare.

E. Analysis

On November 13, 2006, Petitioner signed his application for enrollment in Medicare as a
physician specializing in psychiatry and, a separate form for reassignment of his
Medicare payments to Psychiatry Practice, P.C. P. Exs. 1 and 2. When he applied,
Petitioner held a limited permit to practice medicine in New York. Petitioner completed
the section of the application requiring a license number and effective date using
information from his limited permit to practice medicine. Specifically, Petitioner’s
limited permit allowed him to practice at New York Presbyterian Hospital and Terence
6

Cardinal Cooke Health Care Center. P. Ex. 1, at 34; P. Ex. 3.’ Petitioner also submitted a
copy of the permit, which was issued on July 20, 2006 and expired on March 30, 2007.
P. Ex. 1, at 34.

The Medicare carrier denied Petitioner’s application for enrollment and notified him of
the denial by letter dated March 14, 2007. The carrier cited as grounds that Petitioner did
not meet the conditions for enrollment or the requirements to qualify as a health care
provider because he did not have a license to perform the services he intended to render,
citing MPIM 4.2.2 - Licenses and Certifications (Rev. 173; Issued: 11-13-06;
Effective/Implementation Dates: 11-15-06). P. Ex. 4. Petitioner requested
reconsideration by letter dated April 24, 2007. Petitioner argued in the request for
reconsideration that his New York limited permit was the equivalent of a temporary
license under MPIM, Chap. 10, § 4.2.2, rather than a temporary permit, because he did
not have to complete a specified number of hours of practice to obtain the limited permit.
P. Ex. 5.

A reconsideration decision was issued on September 7, 2007, and the denial of the
application was affirmed. The conclusion was that Petitioner was not properly licensed at
the time the enrollment application was received. The decision states, citing MPIM,
Chap. 10, § 4.2.2, that Petitioner had a limited permit because it was valid only at the
institutions listed on the permit and Petitioner was only authorized to practice medicine
under the supervision of a licensed physician in a public, voluntary, or proprietary
hospital. P. Ex. 9.

Petitioner argues before me that he is legally authorized to practice medicine in the State
of New York based upon the permit the state issued him and that is all that is required by
section 1861(r) of the Act. Petitioner correctly notes that the Act does not require that
legal authorization issued by the state be in a specific form. P. Br. at 6-9. Petitioner also
argues that, to the extent characterization of the legal authority to practice is important,
his limited permit to practice issued by New York should be treated as a temporary
license which is acceptable under MPIM, Chap. 10, § 4.2.2. P. Br. at 9-15.

CMS argues, citing section 1861(r) of the Act, 42 C.F.R. § 410.20(b), and MPIM, Chap.
10, § 4.2.2, that to be eligible to enroll a physician must be legally authorized to practice
in the state where he provides services and he must be operating within the scope of his
license. CMS argues that the MPIM is a policy statement or interpretation of CMS that
should be given deference. CMS Br. at 8-14.

* Petitioner’s limited permit was re-issued for the period April 12, 2007 through
April 12, 2008, and allows him to practice at the Wayne Center for Nursing & Rehab. and
at Terence Cardinal Cooke Health Care Center. P. Exs. 6-8.
7

Based upon the foregoing facts and arguments of the parties, the specific issue before me
is whether or not Petitioner’s “permit” issued under New York law met the licensure
requirements of the Act and regulations. Act, § 1861(r); 42 C.F.R. §§ 410.20(b) and
424.510(d).

1. Petitioner was not “licensed” as a physician in the State of New
York.

Petitioner raises an issue as to the adequacy of the notice by the carrier in this case.
Petitioner asserts that the letters denying his application fail to clearly state the reason for
the denial. P. Br. at 1. After review of the letters providing notice, I find that the notices
are adequate. It is clear from the notices that Petitioner’s enrollment was denied because
it was concluded that Petitioner’s limited permit did not constitute a license to practice
medicine for purposes of enrollment.’ I further note that Petitioner apparently had no
difficulty understanding the basis for denial and he had adequate opportunity to prepare
and present his case. I conclude that the notices were adequate and Petitioner suffered no
prejudice.

The issue of whether or not Petitioner’s permit was the equivalent of a license must also
be resolved against him. Congress defined a physician as a doctor of medicine or
osteopathy “legally authorized” to practice medicine and surgery by the state where he or
she performs such function. Act, § 1861(r). The statute requires that we determine
whether one is legally authorized to practice medicine in the state where he or she
practices. The Secretary promulgated regulations for the enrollment of providers and
suppliers as Congress directed. Act, § 1866(j). Pursuant to 42 C.F.R. § 410.20, the
Secretary has provided that Medicare Part B pays for physician services furnished by
specified professions, including a doctor of medicine or osteopathy, if the physician is
“legally authorized to practice” by the state in which he or she practices and he or she is
acting within the scope of his or her license. This regulation points us to state law for a
determination of who is “legally authorized” and the scope of the “license.” The

> Petitioner raises another issue that requires no more than mention in a footnote.
Petitioner asserts, based upon text he found at the website of another carrier, that the
Medicare carrier in this case misinterpreted the nature of the limited permit and that its
decision is inconsistent with that of other carriers in New York. P. Br. at 12; P. Ex. 16.
Petitioner cites the language allegedly found on the website. His reliance upon the
language of the website is misplaced. The language Petitioner quotes clearly applies only
to practitioners not physicians. There is a distinction between a physician and a
practitioner recognized by the Act and regulation related to the administration of Part B
services. Act, §§ 1861(r), 1842(b)(18)(C); 42 C.F.R. § 410.26(a)(6). Petitioner applied
as a physician not as a practitioner.

Secretary has specified at 42 C.F.R. § 424.505, the requirements for enrolling in Medicare
to receive payment for covered items or services. Pursuant to 42 C.F.R. § 424.510(d)(2),
the enrollment application must include documentation that the supplier meets all federal
and state licensure and regulatory requirements that apply to the specific provider type.

In this case, there is no question there is no federal licensure in issue. Thus, this
regulation also points us to state law to determine state licensure requirements. The two
regulatory provisions reflect that, pursuant to his delegated authority to administer the
Medicare program, the Secretary has determined that the evidence of legal authorization
by a state, is a license issued by the state.°

It is thus necessary to consider whether Petitioner’s permit (P. Exs. 1, at 34, 3, and 6-8)
was equivalent to a license to practice medicine under New York law. Reviewing the
face of the permits, they are titled “Limited Permit to Practice Medicine,” the limitations
are that they limit practice to specific hospitals, the permits have a limited duration, and
they require that the practice of medicine only be under the supervision of a licensed
physician.

Under New York statutes, the practice of medicine includes “diagnosing, treating,
operating, or prescribing for any human disease, pain, injury, deformity or physical
condition.” N.Y. Educ. Law § 6521. To qualify for a license as a physician, New York
law requires: (1) an application; (2) a degree as a doctor of medicine or osteopathy, or
equivalent; (3) satisfactory experience according to the Commissioner of Education’s (the
Commissioner’s) regulations; (4) evidence of passing an examination according to the
Commissioner’s regulations; (5) be at least 21 years old, with a limited exception; (6)
citizenship or immigration status; (7) good moral character; (8) payment of a fee except
under limited circumstances; and (9) payment of a special fee to the professional medical
conduct account. N.Y. Educ. Law § 6524. Petitioner admitted in his brief to me that he
had not completed the third part of the required examinations. P. Br. 13. Because
Petitioner had not completed his required examinations, I conclude that Petitioner did not
satisfy the requirements of New York law to receive a license as a physician.

® The CMS instruction to its contractor, in this case its carrier, is that it must verify
that each supplier is licensed or certified to furnish services in the state where the supplier
is enrolling. The contractor may rely upon the licensure documents submitted by the
applicant unless there is an inconsistency. The only licenses that must be submitted with
the application are those related to the applicant functioning as the specific supplier type
for which enrollment is sought. CMS instructs its contractors that they must follow a
special procedure if a temporary license is submitted and, parenthetically, that a
temporary permit is not acceptable. MPIM, Chap. 10, § 4.2.2
9

I further conclude that the permit Petitioner was issued by the State of New York was not
a license to practice medicine under the laws of that state. The New York statutes clearly
distinguish between a “license” and a “permit.” I have already set forth the requirements
for receiving a license. An individual may be eligible for a limited permit to practice
medicine, which limits an applicant’s eligibility, area of practice, and period of time to
practice. N.Y. Educ. Law § 6525. A person eligible for a limited permit is,

(1) A person who fulfills all requirements for a license as a physician except
those relating to the examination and citizenship or permanent residence in
the United States;

(2) A foreign physician who holds a standard certificate from the education
council for foreign medical graduates or who has passed an examination
satisfactory to the state board for medicine and in accordance with the
commissioner’s regulations; or

(3) A foreign physician or a foreign intern who is in this country on a non-
immigration visa for the continuation of medical study, pursuant to the
exchange student program of the United States department of state.

Id. Section 6525 is clear that the permit authorized is not a license and it is only available
to those who do not qualify for a license for one of the reasons listed. I conclude that the
permit Petitioner was issued was not a “license” within the meaning of the New York
statutes.

2. Petitioner did not have a license as physician and he was ineligible
for enrollment in Medicare.

Because Petitioner has not shown that he was licensed as a medical doctor or doctor of
osteopathy, he was not eligible to participate in Medicare as a psychiatrist. 42 C.F.R.
§§ 410.20(b) and 424.510(d)(2). Accordingly, his application for enrollment was
properly denied.”

7 CMS also perceived that Petitioner raised an issue regarding whether he could
reassign benefits to his employer, i.e. whether his employer could bill Medicare for his
services, even though Petitioner was not enrolled in Medicare. CMS Br. at 15. If
Petitioner intended such an argument, it is without merit. The regulation is clear that
reassignment is permissible only between a “supplier,” i.e. one enrolled in Medicare, and
the supplier’s employer. 42 C.F.R. § 424.80(b).
10

Ill. Conclusion

Petitioner did not qualify for a enrollment in Medicare at the relevant times, and his
application was properly denied.

/s/
Keith W. Sickendick
Administrative Law Judge
